DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  The Examiner suggests inserting the word “a” before “second capacitor” (a capacitor bridging the first and second series resonators; and a series combination of a first shunt resonator and a second capacitor coupled between…).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2017/0331456 A1) in view of Inoue (US 9,118, 303 B2).
1. Ono shows a bandpass filter comprising: a plurality of series resonators (S11-S14 and S21-S24) 

	Inoue (Fig. 13A et al.) shows a bandpass filter including a first series resonator (S21) connected between a first node (node to Ant and L1) and a second node (node connecting P21) and the second series resonator (S22 or S23) connected between the second node and a third node (node connecting P23); a plurality of shunt resonators including a first shunt resonator (P21) coupled between the second node and ground; and a capacitor (capacitor 23 or 24 of cancel circuit 20; Fig. 9A, 10A et al.) connected between the first and third nodes.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bandpass filter disclosed by Ono with the cancel circuit connections disclosed by Inoue.  Such a modification would have been obvious where both devices are drawn to duplexers comprising bandpass filters including cancel circuits; further comprising a plurality of well-known cancel circuit connections; both devices by the same assignee; and where Inoue (col. 1, lns 39-49) teaches;
When an acoustic wave resonator is used for a filter or duplexer, a cutoff characteristic can be made steep by making an electromechanical coupling coefficient small. However, there is a tradeoff relationship that a passband width becomes narrow as a cutoff characteristic becomes steep, and a cutoff characteristic is difficult to be made steep with maintaining the passband width. In addition, a degree of suppression in a blocking band is in a tradeoff relationship with a loss in a passband, and it is difficult to improve the degree of suppression in the blocking band with suppressing an increase in loss in the passband.

2. The bandpass filter of claim 1, wherein the first and second series resonators are electrically identical (S12-S14 - Figs. 4, 5 et al.)(Ono). 
9. The bandpass filter of claim 1, wherein the plurality of series resonators includes at least a third series resonator (S11-S14 or S21-S24), and the plurality of shunt resonators includes at least three shunt resonators (P11-P13 or P21-P23)(Ono). 
10. A bandpass filter comprising: a plurality of series resonators connected in series between a first port and a second port, the plurality of series resonators including a first series resonator connected between a first node and a second node and a second series resonator connected between the second node and a third node; a first shunt resonator coupled between the second node and a ground; and a capacitor connected between the first and third nodes (discussed in the reasons for rejection of claim 1 above). 
11. The bandpass filter of claim 10, wherein the first and second series resonators are electrically identical (discussed in the reasons for rejection of claim 2 above). 
18. The bandpass filter of claim 10, wherein the plurality of series resonators includes at least a third series resonator (P11-P13 or P21-P23). 
19. The bandpass filter of claim 18, further comprising: at least a second shunt resonator (P11-P13 or P21-P23). 

Claims 3-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2017/0331456 A1) and Inoue (US 9,118, 303 B2) as applied to claim 1 above, and further in view of Fenzi et al. (US 2014/0289692 A1).
3. Ono and Inoue teach the bandpass filter of claim 1, but are silent wherein a resonance frequency of the first shunt resonators is greater than a resonance frequency of the first and second series resonators. 

is greater than a resonance frequency of the first and second series resonators (202b = 1983.60 MHz - 
Fig. 7a; passband Fig. 7b R5 = 1.910Ghz). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the bandpass filter disclosed by Ono and Inoue wherein a resonance frequency of the first shunt resonators is greater than a resonance frequency of the first and second series resonators disclosed by Fenzi et al..  Such a modification would have been obvious where both devices are drawn to transmit/reception filters and where Fenzi et al. (abstract) teaches;
[0021] As can be appreciated from the foregoing, the values of the MBVD models 54 for the resonators 52 have changed with optimization with improvement in the frequency response. However, the type and number of circuit elements remains unchanged, and thus, does not reduce the footprint or cost of the final circuit. Therefore, for microwave filters generally, and especially filter designs that contain passive elements and/or use more complex design techniques, such as modern network theory or image theory with more complex sections, an improved optimization method is needed. 

thus suggesting the obviousness of the modification.
4. The bandpass filter of claim 3, wherein a resonance frequency of the first shunt resonator is greater than an upper limit of a passband of the bandpass filter (202b = 1983.60 MHz - Fig. 7a; passband Fig. 7a). 
5. The bandpass filter of claim 4, wherein the resonance frequency of the first shunt resonator is proximate the upper limit of the passband (where the term proximate is broad where Fenzi et al. shows parallel resonators proximate to the upper passband - Figs, 7a, 7b et al.). 
7. The bandpass filter of claim 6, wherein a resonance frequency of the first shunt resonator, in isolation, is lower than an upper limit of a passband of the bandpass filter (1804.06GHz - Fig. 8a; passband Fig. 8b et al.; Fenzi et al.). 
12. The bandpass filter of claim 11, wherein a resonance frequency of the first shunt resonator is greater 
than a resonance frequency of the first and second series resonators (discussed in the reasons for 
rejection of claim 3 above).
13. The bandpass filter of claim 12, wherein the resonance frequency of the first shunt resonator is greater than an upper limit of a passband of the bandpass filter (discussed in the reasons for rejection of claim 4 above).
14. The bandpass filter of claim 13, wherein the resonance frequency of the first shunt resonator is proximate the upper limit of the passband (discussed in the reasons for rejection of claim 5 above).
16. The bandpass filter of claim 15, wherein a resonance frequency of the first shunt resonator, in isolation, is lower than an upper limit of the passband (discussed in the reasons for rejection of claim 7 above).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2017/0331456 A1) and Inoue (US 9,118, 303 B2) as applied to claim 1 above, and further in view of Freisleben (US 2017/0201235 A1).
6. Ono and Inoue teach the bandpass filter of claim 1, but is silent further comprising: a second capacitor connected in series with the first shunt resonator connected in series with the first shunt resonator. 
Freisleben shows a bandpass filter further comprising: a second capacitor connected in series 
with the first shunt resonator (second capacitor (K1) connected in series with the first shunt resonator 
(Vrp1) Freisleben). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first shunt resonator disclosed by Ono and Inoue with a second capacitor disclosed by Freisleben.  Such a modification would have been obvious where both devices are drawn to transmit/reception filters and where Freisleben (abstract) teaches;
For a reactance filter constructed from serial and parallel resonators, in order to improve the linearity, it is proposed to connect a capacitor in series or in parallel either with a parallel resonator or a cascade of parallel resonators or with a series resonator or a cascade of series resonators. 

thus suggesting the obviousness of the modification.
15. The bandpass filter of claim 10, further comprising: a second capacitor connected in series with the first shunt resonator (discussed in the reasons for rejection of claim 6 above). 

Response to Arguments
Applicant’s arguments, filed December 10, 2021, with respect to the rejection(s) of claim(s) 1-19 under §102 or §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono (US 2017/0331456 A1) and Inoue (US 9,118, 303 B2); Ono and Inoue and further in view of Fenzi et al. (US 2014/0289692 A1); and Ono and Inoue and further in view of Freisleben (US 2017/0201235 A1).
The Examiner directs Applicant to the prior art of Inoue (Fig. 13A) showing the claimed connections.  Node 1 is connected between Ant and L1; node 2 connected to P21 and a first end of cancel circuit 20; and node 3 connected to P23 and a second end of cancel circuit 20.  Cancel circuit 20 is further illustrated in Figs. 9A, 10A et al. comprising capacitors 23 and 24, either which may be defined as the first capacitor.  Accordingly, the claims do not patentably distinguish over the prior art of record and the rejections of claims 1-7, 9-16, 18, and 19 are maintained.

Allowable Subject Matter
Claims 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be 
allowable if rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the 
extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843